DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
The amendment filed on April 05, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections and rejections in the January 6, 2021 Non-Final Office Action except as mentioned below.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s).

    PNG
    media_image1.png
    1132
    1430
    media_image1.png
    Greyscale

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by KOICHIRO YAMAGUCHI (US 4171622, hereinafter YAMAGUCHI).
Regarding claim 1, YAMAGUCHI discloses: An apparatus (FIG. 1) comprising: a load (23 and 26-27; FIG. 1 illustration); and a compressor (10); a first pipe (28) coupled to the load and disposed downstream of the load; a second pipe (32) coupled to the compressor and disposed upstream of the compressor; a third pipe (34) coupled to the first pipe and the second pipe; a fourth pipe (FIG. 1 illustration) coupled to the first pipe and the second pipe and in parallel to the third pipe; and a check valve (33) coupled to the fourth pipe, wherein during a first mode of operation (Col. 3, lines 9-17): the load is configured to use a refrigerant to cool a space proximate the load; the first, second, and third pipes are configured to direct refrigerant from the load to the compressor; the compressor is configured to compress refrigerant from the load; and the check valve inhibits refrigerant from the load from flowing to the compressor through the fourth pipe; and wherein during a second mode of operation (Col. 3, lines 9-17) the first, second, and fourth pipes are configured to direct a first portion (FIG. 1 illustration below) of the refrigerant from the compressor to the load to defrost the load.

    PNG
    media_image2.png
    1062
    872
    media_image2.png
    Greyscale

Regarding claim 2, YAMAGUCHI (Col. 3, lines 9-17) discloses: wherein during the second mode of operation the third pipe (34) is configured to direct a second portion (FIG. 1 illustration above) of the refrigerant from the compressor to the load (23 and 26-27). YAMAGUCHI (34) allows bi-directional flow as there is no valve to inhibit flow.

Regarding claim 3, YAMAGUCHI discloses: wherein the second portion is smaller (FIG. 1 illustration above) than the first portion. YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32) and as such, the portion delivered through the capillary tube is smaller than the portion delivered through the fourth pipe (FIG. 1 illustration).

Regarding claim 4, YAMAGUCHI discloses: wherein the third pipe (34) is smaller in diameter than the fourth pipe (FIG. 1 illustration above). YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32).

Regarding claim 5, YAMAGUCHI discloses all the limitations of claim 1, but may not explicitly teach: wherein the fourth pipe has a diameter that is less than or equal to a diameter of the first pipe. However, YAMAGUCHI teaches that the combined flow through YAMAGUCHI (33 and 34) equals the flow through YAMAGUCHI (28) and that different flow rates (Col. 3, lines 55-64) affect heat transfer efficiency. 
As flow and heat transfer efficiency are a function of pipe diameter and flow rate, variables that can be modified by adjusting the pipe diameter and/or compressor speed, the diameter relationship between the fourth pipe (FIG. 1 illustration fourth and first pipes cannot be considered critical, and are optimized, by routine experimentation, to obtain the desired balance and/or flow between the pipe diameter and compressor speed as suggested by YAMAGUCHI (Col. 3, lines 55-64) (see MPEP § 2144.05, II.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI as applied to claim 1 above in view of DEFROSTING REFRIGERATION SYSTEMS: KEEP IT SHORT AND SWEET (NPL: DEFROSTING REFRIGERATION SYSTEMS: KEEP IT SHORT AND SWEET, CONTRACTING BUSINESS (2006), hereinafter DRS).
Regarding claim 6, YAMAGUCHI teaches all the limitations of claim 1. YAMAGUCHI may not explicitly disclose: wherein during the second mode of operation, the load is turned off.
Regarding claim 6, DRS teaches defrosting refrigeration systems: wherein during the second mode of operation, the load is turned off. The second mode of operation is a defrosting operation and DRS (page 2, second paragraph) teaches that the evaporator fans and by extension the evaporator or load are turned off during defrosting. One skilled in the art recognizes that turning off the evaporator fan reduces power consumption when the fan is unnecessary and improving energy efficiency.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YAMAGUCHI with the teachings of DRS to turn off the evaporator fan when defrosting to improve energy efficiency.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI as applied to claim 1 above in view of BERKELEY HEATING & AIR 
Regarding claim 7, YAMAGUCHI teaches all the limitations of claim 1. YAMAGUCHI may not explicitly disclose: wherein the compressor is positioned vertically higher than the load.
Regarding claim 7, BERKELEY teaches: wherein the compressor (page 2, ¶ 3) is positioned vertically higher than the load (page 2, ¶¶ 1-2). BERKELEY places the compressor above the evaporator (load) because airflow is critical for the condenser/compressor unit to perform the tasks of pumping refrigerant through the system and expelling captured heat into the outside air, so it needs to be installed in an open location with ample clearance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YAMAGUCHI with the teachings of BERKELEY to improve critical airflow to the compressor by placing the compressor above the evaporator where there is ample clearance for airflow, such as on a roof.


Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHITONG ZHA (US 20180252441, hereinafter ZHA ‘441) in view of YAMAGUCHI and LESTER K. QUICK (US 3766745, hereinafter QUICK).
Regarding claim 8, ZHA ‘441 discloses: A method comprising: removing, by a high side heat exchanger (105), heat from a refrigerant; storing, by a flash tank (110), the refrigerant; using, by a first load (115), the refrigerant to cool a first space proximate the first load; using, by a second load (120), the refrigerant to cool a second space proximate the second load.
Regarding claim 8, ZHA ‘441 may not explicitly disclose: during a first mode of operation: using, by a third load, the refrigerant to cool a third space proximate the third load; directing, by a suction line coupled to the third load and a first compressor, refrigerant from the third load to the first compressor; compressing, by the first compressor, the refrigerant from the second load and the third load; compressing, by a second compressor, the refrigerant from the first load and the first compressor; and preventing, by a check valve coupled to a hot gas line in parallel to the suction line, refrigerant from the third load from flowing to the first compressor through the hot gas line; and during a second mode of operation, directing, by the hot gas line, a first portion of the refrigerant from the first compressor to the third load to defrost the third load.
Regarding claim 8, QUICK teaches a refrigeration system having: during a first mode of operation (Col. 7, lines 51-60, cooling): using, by a third load (44, each conduit 43 leads to a load (44); Col. 6, lines 56-68), the refrigerant to cool a third space proximate the third load (44); directing, by a suction line (54) coupled to the third load and a first compressor (81), refrigerant from the third load to the first compressor; compressing, by the first compressor, the refrigerant from a second load (44) and the third load; compressing, by a second compressor (10), the refrigerant from a first load (44) and the first compressor. QUICK (Col. 1, lines 11-35) employs a plurality of compressors, loads, a check valve, and a suction line to improve the operation and efficiency of these refrigeration systems by greatly reducing 
Regarding claim 8, YAMAGUCHI teaches a refrigeration system that: prevents, by a check valve (33) coupled to a hot gas line (FIG. 1 illustration) in parallel to a suction line (34), refrigerant from a load (FIG. 1 illustration) from flowing to a compressor (10) through the hot gas line; and during a second mode (Col. 3, lines 9-17) of operation, directing, by the hot gas line, a first portion (FIG. 1 illustration) of the refrigerant from the first compressor to the third load to defrost the load. YAMAGUCHI (Col. 2, lines 31-34) employs a check valve, hot gas line, suction line, compressor, and load to provide a refrigeration system capable of operation throughout a wide range of ambient temperatures during operation improving refrigeration system efficiency during defrost. Hot defrost gas flow through the YAMAGUCHI third and fourth pipes improves defrost flow rates by allowing fluid flow to “naturally” balance between the first, third, and fourth pipes. 
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine ZHA ‘441 with the teachings of QUICK and YAMAGUCHI. QUICK (Col. 3, lines 10-15 and Col. 4, lines 29-37; claim 4) provides a suction line and a hot gas line to quickly reduce the temperature of the refrigerant before the refrigerant reaches the evaporators. YAMAGUCHI provides a check valve within the hot gas line in parallel to the suction line to improve defrost.

Regarding claim 9, ZHA ‘441 as modified teaches all the limitations of claim 8. YAMAGUCHI additionally teaches: further comprising, during the second mode (Col. 3, lines 9-17) of operation, directing, by the suction line, a second portion (FIG. 1 illustration) of the refrigerant from the first compressor to the third load. YAMAGUCHI (34) allows bi-directional flow as there is no valve to inhibit flow.

Regarding claim 10, ZHA ‘441 as modified teaches all the limitations of claim 9. YAMAGUCHI additionally teaches: wherein the second portion is smaller (FIG. 1 illustration) than the first portion. YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32) and as such, the portion delivered through the capillary tube is smaller than the portion delivered through the fourth pipe (FIG. 1 illustration).

Regarding claim 11, ZHA ‘441 as modified teaches all the limitations of claim 8. YAMAGUCHI additionally teaches: wherein the suction line (34) is smaller in diameter than the hot gas line (FIG. 1 illustration). YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32).

Regarding claim 12, ZHA ‘441 as modified teaches all the limitations of claim 8. YAMAGUCHI may not explicitly teach: wherein the hot gas line has a diameter that is greater than or equal to a diameter of 5/8 inches.
As flow and heat transfer efficiency are a function of pipe diameter and flow rate, variables that can be modified by adjusting the pipe diameter and/or compressor speed. Thus, a minimum hot gas line diameter is a result effective variable by one having ordinary skill in the art before the effective filing date of the invention, and without showing unexpected results, the claimed minimum hot gas line diameter cannot be considered critical, and is optimized, by routine experimentation, to obtain the desired flow through the hot gas line as suggested by YAMAGUCHI (Col. 3, lines 55-64) with respect to uniform flow through a tube (see MPEP § 2144.05, II.). It has been held that the optimization of a result-effective variable is obvious, in this instance, a minimum hot gas line diameter for efficient fluid flow has been determined. Because the hot gas diameter is recognized as the result of pressure differences within the system and system footprint; the value of 5/8 is not a product of innovation but of ordinary skill and is obvious.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441, YAMAGUCHI, and QUICK as applied to claim 8 above in view of DRS.
Regarding claim 13, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified may not explicitly teach: wherein during the second mode of operation, the third load is turned off.
Regarding claim 13, DRS teaches defrosting refrigeration systems: wherein during the second mode of operation, the third load is turned off. The second mode of operation is a defrosting operation and DRS (page 2, second paragraph) teaches that the evaporator fans and by extension the evaporator or load 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of ZHA ‘441, YAMAGUCHI, and QUICK with the teachings of DRS to turn off the evaporator or load when defrosting to improve energy efficiency.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441, YAMAGUCHI, and QUICK as applied to claim 8 above in view of BERKELEY HEATING & AIR CONDITIONING (NPL: WHERE ARE THE BEST PLACES TO INSTALL YOUR SPLIT AC UNIT (2015), hereinafter BERKELEY)
Regarding claim 14, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified may not explicitly disclose: wherein the first compressor is positioned vertically higher than the third load.
Regarding claim 14, BERKELEY teaches: wherein a compressor (page 2, ¶ 3) is positioned vertically higher than a load (page 2, ¶¶ 1-2).
BERKELEY places the compressor above the evaporator (load) because airflow is critical for the condenser/compressor unit to perform the tasks of pumping refrigerant through the system and expelling captured heat into the outside air, so it needs to be installed in an open location with ample clearance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YAMAGUCHI with the teachings of BERKELEY to improve critical airflow to the compressor by placing the compressor above the evaporator where there is ample clearance for airflow, such as on a roof.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441 in view of YAMAGUCHI and QUICK. 
Regarding claim 15, ZHA ‘441 discloses: A system comprising: a high side heat exchanger (105) configured to remove heat from a refrigerant; a flash tank (110) configured to store the refrigerant; a first load (115) configured to use the refrigerant to cool a first space proximate the first load; a second load (120) configured to use the refrigerant to cool a second space proximate the second load.
Regarding claim 15, ZHA ‘441 may not explicitly disclose: a third load; a first compressor; a second compressor; a hot gas line coupled to the third load and the first compressor in parallel to a suction line; and a check valve coupled to the hot gas line, wherein during a first mode of operation: the third load is configured to use the refrigerant to cool a third space proximate the third load; the suction line configured to direct the refrigerant from the third load to the first compressor; the first compressor configured to compress the refrigerant from the second load and the third load; the second compressor configured to compress the refrigerant from the first load and the first compressor; and the check valve inhibits refrigerant from the third load from flowing to the first compressor through the hot gas line; and wherein during a second mode of operation, the hot gas line is configured to direct a first portion of the refrigerant from the first compressor to the third load to defrost the third load.
Regarding claim 15, QUICK teaches a refrigeration system having: a third load (44, each conduit 43 leads to a load (44); Col. 6, lines 56-68); a first compressor (81); a second compressor (10); a hot gas line (40 and/or 77) coupled to the third load and the first compressor in parallel to a suction line (54); and a check valve (73 and/or 76) coupled to the hot gas line, wherein during a first mode of operation (Col. 7, lines 51-60, cooling): the third load is configured to use the refrigerant to cool a third space proximate the third load; the suction line configured to direct the refrigerant from the third load to the first compressor; the first compressor configured to compress the refrigerant from a second load (44) and the third load; the second compressor configured to compress the refrigerant from a first load (44) and the first compressor. QUICK (Col. 1, lines 11-35) employs a plurality of compressors, loads, a check valve, and a suction line to improve the operation and efficiency of these refrigeration systems by greatly reducing the temperature of the liquid refrigerant before supplying same to the individual evaporators in different operational modes.
Regarding claim 15, YAMAGUCHI teaches a refrigeration system having: a check valve (33) that inhibits refrigerant from a load (FIG. 1 illustration) from flowing to a compressor (10) through a hot gas line (FIG. 1 illustration); and wherein during a second mode (Col. 3, lines 9-17) of operation, the hot gas line is configured to direct a first portion (FIG. 1 illustration) of the refrigerant from the compressor to third load to defrost the third load.  YAMAGUCHI (Col. 2, lines 31-34) employs a check valve, hot gas line, suction line, compressor, and load to provide a refrigeration system capable of operation throughout a wide range of ambient temperatures during operation.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine ZHA ‘441 with the teachings of QUICK and YAMAGUCHI to employ a plurality of compressors, loads, a check valve, and a suction line to improve the operation and efficiency of these refrigeration systems by greatly reducing the temperature of the liquid refrigerant before supplying same to the individual evaporators in different operational modes and to provide a refrigeration system capable of operation throughout a wide range of ambient temperatures during operation.

Regarding claim 16, ZHA ‘441 as modified teaches all the limitations of claim 15. YAMAGUCHI additionally teaches: wherein during the second mode (Col. 3, lines 9-17) of operation, the suction line is further configured to direct a second portion (FIG. 1 illustration) of the refrigerant from the compressor to the load.

Regarding claim 17, ZHA ‘441 as modified teaches all the limitations of claim 16. YAMAGUCHI additionally teaches: wherein the second portion is smaller (FIG. 1 illustration) than the first portion. YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32) and as such, the portion delivered through the capillary tube is smaller than the portion delivered through the fourth pipe (FIG. 1 illustration).

Regarding claim 18, ZHA ‘441 as modified teaches all the limitations of claim 15. YAMAGUCHI additionally teaches: wherein the suction line (34) is smaller in diameter than the hot gas line (FIG. 1 illustration). YAMAGUCHI (34) is a capillary tube (Col. 3, lines 23-24); capillary tubes have smaller diameters than pipes (32).


Regarding claim 19, ZHA ‘441 as modified teaches all the limitations of claim 15. YAMAGUCHI may not explicitly teach: wherein the hot gas line has a diameter that is greater than or equal to a diameter of 5/8 inches. However, YAMAGUCHI teaches that the combined flow through YAMAGUCHI (33 and 34) equals the flow through YAMAGUCHI (28) and that different flow rates (Col. 3, lines 55-64) affect heat transfer efficiency. 
As flow and heat transfer efficiency are a function of pipe diameter and flow rate, variables that can be modified by adjusting the pipe diameter and/or compressor speed. Thus, a minimum hot gas line diameter is a result effective variable by one having ordinary skill in the art before the effective filing date of the invention, and without showing unexpected results, the claimed minimum hot gas line diameter cannot be considered critical, and is optimized, by routine experimentation, to obtain the desired flow through the hot gas line as suggested by YAMAGUCHI (Col. 3, lines 55-64) with respect to uniform flow through a tube (see MPEP § 2144.05, II.). It has been held that the optimization of a result-effective variable is obvious, in this instance, a minimum hot gas line diameter for efficient fluid flow has been determined. Because the hot gas diameter is recognized as the result of pressure differences within the system .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHA ‘441, YAMAGUCHI, and QUICK as applied to claim 15 above in view of DRS.
Regarding claim 20, ZHA ‘441 as modified teaches all the limitations of claim 8. ZHA ‘441 as modified may not explicitly teach: wherein during the second mode of operation, the third load is turned off.
Regarding claim 20, DRS teaches defrosting refrigeration systems: The system of Claim 15, wherein during the second mode of operation, the third load is turned off. The second mode of operation is a defrosting operation and DRS (page 2, second paragraph) teaches that the evaporator fans and by extension the evaporator or load are turned off during defrosting.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of ZHA ‘441, YAMAGUCHI, and QUICK with the teachings of DRS to turn off the evaporator or load when the defrosting.


Response to Arguments
Applicant’s arguments, see pages 12-15, filed April 5, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. newly found prior art reference(s) due to the claim amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/     Primary Examiner, Art Unit 3763